Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction under 35 U.S.C. § 121
The Applicant elects (I) Claims 1-8, without traverse. Claims 9-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The Levenshtein distance is arbitrary depending on non-critical selection of the Node Names. The exact same set of nodes and edges can produce any variety of Levenshtein distances by merely selecting any non-critical arbitrary naming criteria for the nodes. The Examiner sees no taught criticality in the selection of the Node Names.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“1.    A method implemented by one or more processors, the method comprising: 
comparing the entity data based on one or more mapping rules for determining a similarity between attributes of the entity data; and generating a graphing structure for organizing the entity data, wherein the graphing structure is generated at least based on the similarity between attributes satisfying at least one mapping rule of the one or more mapping rules, the graphing structure comprising (i) at least one node that identifies a device that is connected to the one or more systems for exploring and/or producing natural resources and (ii) at least one node edge that identifies a property of the device identified by the at least one node.”

The highlighted steps above considered to be equivalent of a mathematical concept and mental steps performed in the human mind (including observation and evaluation) including using a computer. MPEP 2306.04(a) (2) III mental process C.



Under step 2A prong 2,

The claim 1 does not direct to any practical application, the claim just defining field of use for calculation and do not tied to any particular device.

The claim 1 does not comprise any significant additional elements/steps.
The steps of “receiving entity data from one or more devices, the entity data associated with one or more systems for exploring and/or producing natural resources” just obtaining data steps, which is insignificant extra solution activity.



Under step 2B: 
Regarding Claim 1:
The step of “receiving entity data from one or more devices, the entity data associated with one or more systems for exploring and/or producing natural resources” is insignificant additional elements/steps as evidence provide by the Graf (US Pub.2009/0020284) and Schoen (US Pub.20110167089) (Fig. 1b, #106b).
The depended claims 2-8 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.

 Also, the claim 8 comprises limitation of “device is an oil rig, the product is a reservoir” which is well-know and conventional elements in the relative art, because evidenced provide by Graf (US Pub.2009/0020284) and Schoen (US Pub.20110167089).
Accordingly, the claims 1-8 are patent ineligible under 35 USC 101.
                                  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US Pub. 2009/0020284) in view of Grimes (Pat. 9280581).

 Regarding Claim 1, Graf disclose a method implemented by one or more processors, the method comprising: 
     receiving entity data from one or more devices (para [010], where Sensors may be positioned about the oilfield to collect data relating to various oilfield operations.  For example, sensors in the drilling equipment may monitor drilling conditions, sensors in the wellbore may monitor fluid composition. Other sensors may be provided to monitor downhole, surface, equipment or other conditions), 
      the entity data associated with one or more systems for exploring and/or producing natural resources (para [0010], where sensors in the drilling equipment may monitor drilling conditions, sensors in the wellbore may monitor fluid composition, sensors located along the flow path may monitor flow rates, and sensors at the processing facility may monitor fluids collected); 
     comparing the entity data based on one or more mapping rules for determining a similarity between attributes of the entity data (Fig. 7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self-Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B)); and 
     organizing the entity data, wherein at least based on the similarity between attributes satisfying at least one mapping rule of the one or more mapping rules (Fig. 7B, SOM 

       at least one node (Fig. 1A-1B) that identifies a device that is connected to the one or more systems for exploring and/or producing natural resources (Fig. 7B, SOM (711), para [0107], [0095], where similarities in the oilfield data sets among the collection of oilfield entities (e.g., a large number of reservoirs) may be displayed using a Self-Organizing Map (SOM) (e.g., SOM (711) as shown in FIG. 7B));

      (i) at least one node (Fig. 1A-1B) that identifies a device that is connected to the one or more systems for exploring and /or producing natural resources (Figures 1B, 1C and 1D)  and (ii) at least one node edge that identifies a property of the device identified by the at least one node (Fig. 2A, 2B, 2C and 2D; para [0030], where FIGS. 2A-2D are exemplary graphical depictions of data collected by the tools of FIGS. 1A-1D, respectively).

Graf does not disclose generating a graphing structure for organizing the entity data, wherein the graphing structure is generated;
the graphing structure comprising (i) at least one node and (ii) at least one node edge .

Grimes disclose generating a graphing structure for organizing the entity data, wherein the graphing structure is generated (Fig. 5 and 6, where generate dependency map from data model);
the graphing structure comprising (i) at least one node (910, 920, 930, …990 is fig 1)  and (ii) at least one node edge (Fig. 5, # 912, 914, 916…936); (Fig. 5, # 912, 914, 916….936,  Col. 8, lines 50-67 and Col. 9 lines 1-10, where components 910 and 910 represent an SAP and a PeopleSoft database respectively, and relationships 912-918 are directional “runs on” relationships…Similarly, relationship 914 represents that
the SAP database represented by component 910 executes on the application server represented by component 940, relationship 916 represents that the PeopleSoft database represented by component 920 executes on the application server represented by component 940, and relationship 918 represents that the PeopleSoft database represented by component 920 executes on the application server  represented by component 950…Relationships 922-926 are also directional “runs on” relationships).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to generate graphical structure, as taught by Grimes in the Graf in order to be more easily to access and modify the structure with nodes/devices.

Regarding Claim 3, Graf disclose the method of claim 1, the device is an oil rig or an oil well (para [0006], where FIG. 1B, drilling tools are typically advanced from the oil rigs).
Graf does not disclose the graphing structure includes multiple nodes connected by the at least one node edge.
Grimes disclose graphing structure (Fig. 5) includes multiple nodes (Fig. 5, # 910, 920, 930…990) connected by the at least one node edge (Fig. 5, # 912, 914, 916….936,  Col. 8, lines 50-67 and Col. 9 lines 1-10, where components 910 and 910 represent an SAP and a PeopleSoft database respectively, and relationships 912-918 are directional “runs on” relationships…Similarly, relationship 914 represents that
the SAP database represented by component 910 executes on the application server represented by component 940, relationship 916 represents that the PeopleSoft database represented by component 920 executes on the application server represented by component 940, and relationship 918 represents that the PeopleSoft database represented by component 920 executes on the application server  represented by component 950…Relationships 922-926 are also directional “runs on” relationships).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide graphical structure, as taught by Grimes in the Graf in order to more easily provide analysis and modification of the multiple nodes.

Regarding Claim 4, Graf disclose the method of claim 1, but does not disclose further comprising:
    determining a completeness of the entity data according to the one or more mapping rules, wherein the one or more mapping rules include a device mapping rule that identifies a set of attributes to be mapped or defined to satisfy the device mapping rule.

Grimes disclose determining a completeness of the entity data according to the one or more mapping rules, wherein the one or more mapping rules include a device mapping rule that identifies a set of attributes to be mapped or defined to satisfy the device mapping rule (Col. 16, line 63-Col. 17, lines 1, where a data completeness module 1305 may traverse the same path to determine if such data is actually present in the data model 105 (e.g., if a component is present, if a property or description of a component is present, etc.) and a data completeness measure calculated based on the presence or absence of such data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide completeness of the entity data, as taught by Grimes in the Graf in order to more efficiently and accurately mapping large amount of data.

Regarding Claim 5, Graf disclose the method of claim 4, but does not disclose further comprising:
    when the entity data lacks an attribute identified in the set of attributes, assigning a completeness score to the entity data.
Grimes disclose when the entity data lacks an attribute identified in the set of attributes, assigning a completeness score to the entity data (Col.16, line 63-Col. 17, lines 1, where a data completeness module 1305 may traverse the same path to determine if such data is actually present in the data model 105 (e.g., if a component is present, if a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide completeness score to the entity data, as taught by Grimes in the Graf in order to more persuasively analyze large amount of entity data on the map.

Regarding Claim 6, Graf disclose the method of claim 5, but does not disclose, further comprising:
     when the entity data includes all attributes identified in the set of attributes, designating the entity data as a complete entity.
Grimes disclose when the entity data includes all attributes identified in the set of attributes, designating the entity data as a complete entity (Col. 16, line 63-Col. 17, lines 1, where a data completeness module 1305 may traverse the same path to determine if such data is actually present in the data model 105 (e.g., if a component is present, if a property or description of a component is present, etc.) and a data completeness measure calculated based on the presence or absence of such data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide complete entity data, as taught by Grimes in the Graf in order to more efficiently and accurately mapping large amount of data.


Graf disclose the method of claim 7, wherein the device is an oil rig, the product is a reservoir, and the at least one node edge of the multiple node edges indicates that the oil rig functioned to produce the reservoir (para [0010], where sensors may be positioned about the oilfield to collect data relating to various oilfield operations).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graf (US Pub. 2009/0020284) in view of Malik (Pub. 2012/0215777).

Regarding Claim 7, Graf disclose the method of claim 1 , wherein the graphing structure includes a first node that identifies the device, a second node that identifies a product of the device (Figures 1B, 1C, 1D, para [0039], where schematic views of an oilfield having subterranean structures including reservoirs therein and various oilfield operations being performed on the oilfield),  but does not disclose multiple node edges that are each connected between the first node and the second node in different directions.
Malik disclose the graphing structure includes a first node that identifies the device, a second node that identifies a product of the device, and multiple node edges that are each connected between the first node and the second node in different directions (Fig. 3, the entity A and entity B, and 60A , 60B, para [0045], where example, Entity A 60 has a first association 60A with Entity B 62 indicating a level of significance of Entity B 62 to Entity A 60, and a second association 60B with Entity B 62 indicating a level of significance of Entity A 60 to Entity B 62, e.g., all entities  A, B…G interconnected in different direction).

 Malik in the Graf in order to easy communicate and exchange the desired data between multiple nodes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857